OFFICE   OF THE   ATTORNEY       GENERAL     OF TEXAS
                                    AUSTIN
 GROVER   SCLLCRS
        GENERAL
 ATTGINSV



Eonorabla Alfred b. Clyde
Criaim~l Dlatrlot Attormy
Fort tiorth,Tezaa

                                         opinion No. 0-6653
                                         Re: bgmy      0r               publfoationr
                                              underArt. 65             . A. P. C.
              Your request for an opinion of this de
as r0uor8;

       opinion, an individualor          oor
       liehor and aells Wo




       the others o                                      tlon a8 to
                                                         he odda



                                             are certain pub1ioatim.eor
                                            ata about rariout~harm moea
                                          traok,a,tho atartingtim66  for
                                          ea pertloipati~, name OS owner8
                                          Oeition~, bOttin&Jodda, and pasta
                                sotim   0t th6 inromation     appars     in   the
                       s;oh aa would ooamand the attention oi
                       here regardleesof their intereat or laok
                               We would not be so naive as to say
thqt   some or tha other matter submitted ie not or nia]r
                                                        not be
used   In oonneotionwith the laying bets on horse raoes. PtWli?lpfi
Iionorable   Alrred k. Clyde - page 2


some were even publlehed primarily to aid or assist one in-
terested in horse raoa gambling.  However, we swat measure
our answer In thdr opinion to the feats given without lndulg-
lng In speoulatlonor presumption.
             Art.   65&, V. A. P. C., reade a8 follows:
            "Seotlon 1. Any person who takes or aooapts or
       plaoea for another a bet or wager of money or anything
       of value on a horse raoe, dog raoe, automobile  MUJO,
       motoroyole.raceor any other raoe of any kind whatso-
       ever, football game, baa&all game, athletic ooutest
       or sports event of whatsoever kind or oharaoter; or
       any person who offera to take or aooept or plaoo for
       ar.otherany such bet or wager; or any pereon who as
       an agent, aervant or employee or otherwise,aide or
       encourages another to take or aooept or plaoe any
       such bet or wager; or any person who direotly or
       indirectlyauthorizes,aide or enoourages any acent,
       servant or employee or other person to take or aooept
       or place or tranamlt any auoh bet olrwager shall be
       guilty of book making and upon oonvlotlon be punished
       by oonflneumnt in the State Penltentlaryfor any term
       0r year6 not less than one (1.)nor more than flvo (5)
       or by oonflnement in the oounty all Sor not less than
       tan (10) days nor more than on0 i 1) year and by a tins
       or not less than One Bundred ($100.00)Dollare nor
       more.than One Thousand ($l,OOO,OO)Dollars."
Pe:ting on a horse raoe it3the gist or the orrense denounced
with referanoe to this pBrtiOular sport. Ylmmons v. State,
12.0S. W. (Zd) 1061. None of the publloatlonssubaltred ln-
vite or offer to take or plaoe a horae raoe bat.  Ho infor-
e.atl;nis contained therein OonOernInga plaoe where, tb
manner In whloh, or the person or pamone with whom, suoh
a bet may be plaoed.
              Your request doea not reveal that a partioular bet was
ever   aotually   nude, taken, placed for another, or offered by
mans    or and through the uae and aid of any of the publication8
submitted.
                                                                   247



Honorable Alfred b.. Clyde - page 3



          The sole question presented is whether the pubiioation
of such racing information In itself and standing alone, violates
the provisions of Art. 05Za, V. A. E. C. It Is to I;r:   noted that
bets on footbau   and other games and ruces are included within
the prohlbltion of the statute inquired about. Are newspapers
and sports writers who fill their pm-gaLe oUtions with the
na566, numbers and weights of the players, the condition of
their health, the new formtions and team strata&e&, to b; pro-
seouted because some fana use this inforaation in aid OS’ Lhe
illegal enterprise of betting    upon the football game? :rre
oolumnists and publishers of progralca for sporting events to
be placed In fear  of legal retribution   where they have expertiy
analyzed the abilities and reoords of op~osihg teams and mde
prognostloatlons based t&oreon    - plaoed in fear lest so!;e gunb-
ler seize upon and use his data as a predicate for his bet:      .de
do not think that auoh is the case. The publloatlon and dis-
s&s&nation of sporting lnrormatlon, statlstlos, and data is
not in itself a violation 0s our statutea. To so hoid, we
think, would violate a guaranty that is snored to every tier-
ioan - freedom 0s the press. Such wound not he the oase of
course if raots were developed showing that a given publioa-
tion was made and distributed for the purpose of and in fur-
tnerance and aid of a epeoiflo illegal gambling enterprise or
transaotioh.

          iilthout attempting to render hers an opinion on the
legality of such publications if oolilblnedwith other fao~s or cir-
oumatanoes whloh are not presented in your request, it is our
opinion that the bare publication and dlssemlnation of such ln-
formation oonstitutes no viol.ation 0s Art. 652a, V. A. r:. C.




                                           /J   Pugene Alvis
                                                  Assietaht